                      Case 1:21-mj-00156-RMM Document 1 Filed 01/22/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                     United States of America                       )
                                v.                                  )
          CHANCE ANTHONY                                            )      Case No.
          UPTMORE and JAMES                                         )
                                                                    )
          HERMAN UPTMORE, also                                      )
          known as "Sonny"                                          )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                               in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description

             18 U.S.C. 1752 (a)(1)&(2) - Knowingly Entering or Remaining in any Restricted Building or
             Grounds Without Lawful Authority

             40 U.S.C. 5104(e)(2)(D)&(G) - Violent Entry and Disorderly Conduct on Capitol Grounds



         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                        Scott P. Keller II, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             01/22/2021
                                                                                                Judge’s signature

City and state:                         :DVKLQJWRQ'&                     Robin M. Meriweather, U.S. Magistrate Judge
                                                                                              Printed name and title
